Citation Nr: 1229102	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  05-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left hand.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1945 to December 1947, and from October 1950 to December 1950. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on September 8, 2011, which vacated an August 2010 Board decision and remanded the case for additional development.  The Court had previously vacated a June 2007 Board decision denying this claim in an August 1, 2008 order.  The issue initially arose from a November 2004 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2005, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board remanded this claim in February 2012 for further development.  It now returns for appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no credible evidence of record of a left hand fracture during active military service, and the Veteran's current degenerative changes in the fingers, carpal joints, and wrist, as well as a healed fracture of the fourth metacarpal, have not otherwise been shown to be related to service.


CONCLUSION OF LAW

A fracture of the left hand was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a July 2004 letter informed the Veteran of the elements that must be satisfied in order to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The letter did not provide notice with regard to establishing the degree of disability and the effective date of service connection.  Subsequently, a January 2010 letter was sent to the Veteran which provided all notice required under the VCAA, including the degree of disability and the effective date.  This letter was followed by readjudication of the Veteran's claim in supplemental statements of the case (SSOC) dated in May 2010 and June 2012.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Board notes that the Veteran had also identified service treatment records from the Bremerton Naval Medical Facility.  VA attempted to obtain these records and the National Personnel Records Center (NPRC) responded that they were not available.  Thus, the Board concludes that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  In accordance with the Board's November 2009 remand directive, a formal finding of unavailability with regard to these records was issued in January 2010.  Moreover, in a January 2010 letter, the Veteran was informed of VA's inability to obtain these records and the efforts VA had undertaken to this end, and was invited to submit any additional information he might have with regard to these records and to submit other types of evidence, examples of which were provided.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, in accordance with the Board's February 2012 remand directive, an appropriate examination was provided in May 2012.  The Board finds that the VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and pertinent medical history, interviewed and examined the Veteran, to include obtaining x-rays of the hands, recorded the pertinent clinical findings in detail, and thoroughly explained his reasons for concluding that it would be "complete speculation" to determine whether the Veteran's residuals of a fracture of the left fourth metacarpal and degenerative changes of the hand and wrist were related to service, to include a motor vehicle accident, given the absence of any evidence of a fracture of the left hand or fourth metacarpal during service.  

The Board finds that the May 2012 examiner's stated inability to render an opinion did not affect the adequacy of the examination.  In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  Moreover, the Court held that VA is not bound to obtain additional medical opinions until it declares that no further examinations would assist the claimant.  Id.  Rather, this assessment is inherent in a finding that the duty to assist has been fulfilled.  Id.  In this regard, the Court noted that further medical evidence need not be obtained if the available medical evidence itself indicates that determining the cause of a disability is speculative.  See id. (quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id.  

Here, the service treatment records are negative for a fracture of the left hand or injury to the fourth metacarpal of the left hand.  Moreover, due to marked inconsistencies in the Veteran's statements regarding his alleged in-service injury, as well as the fact that they are in conflict with the service treatment records, the Board does not find it credible that such a fracture was in fact sustained, as will be explained in more detail below.  The earliest evidence of the Veteran's current pathology of the left hand is a December 2004 VA x-ray examination, which is dated over forty years after the Veteran separated from his second period of active service in 1950.  It is apparent that it would be mere speculation to link this current pathology to the Veteran's service decades earlier in the absence of credible evidence of an in-service injury or evidence of left hand problems during this long interim period. 

In the May 2012 examination report, the examiner stated that he spent a considerable amount of time reviewing the Veteran's medical records, interviewing the Veteran, examining him, and going through certain records with the Veteran.  The examiner discussed the Veteran's reported history of injuring both hands in a truck accident in 1945 and being told that they were broken when x-rays were taken at a naval facility.  The examiner noted that the service treatment records only reflected that the Veteran had broken his right hand in 1940, prior to service, and broken his left finger in 1946.  The Board notes that service connection has been established for residuals of a broken left index finger based on this treatment record.  It is apparent from the evidence of record and the examiner's discussion that there is no further evidence which could help the examiner render a more definitive medical opinion given the absence of any mention of a left hand fracture in the service treatment records and the lack of credible evidence of such an injury.  Indeed, service examinations performed in February 1946, December 1947, October 1950, and November 1950 consistently show that the Veteran's extremities, which would include his hands, were found to be normal on examination.  Thus, the examiner cannot be expected to render a more definitive medical opinion absent any documentation of a left hand injury in service.  A December 2004 VA examination report provides further support for the examiner's inability to render a medical opinion.  The December 2004 VA examination report states that x-rays showed osteoarthritis of the left hand and fingers, but did not show evidence of any fracture of the hand apart from a healed fracture of the fourth metacarpal.  The examiner observed in that report that the Veteran's statements did not match up with the service treatment records and that arthritis of the fingers and carpal bones would not have been caused by a fracture to the left index finger.  At that examination, the Veteran did not mention any other fracture or injury to his left hand.  

Finally, an x-ray study performed as part of the May 2012 VA examination showed arthritis of both hands and no evidence of a fourth metacarpal fracture, which the examiner found further prevented him from rendering a non-speculative medical opinion. 

Therefore, in the absence of any credible evidence of a fracture of the left hand, wrist, or fourth metacarpal during service or of left hand pathology in several decades following separation, and in the absence of current evidence of residuals of a fracture of the left hand apart from the left fourth metacarpal, the Board finds that there was no credible evidence upon which the examiner could base a medical finding.  Thus, the May 2012 VA examiner's explanation for being unable to render an opinion is adequate given the available evidence, to include the lack of credible evidence of an in-service injury.  See id.; see also Roberts v. West, 13 Vet. App. 185, 189 (1999).  Moreover, there is no indication that further examination, opinion, or other development would shed any further light on this issue.  In this regard, as discussed above, the Veteran has been sent VCAA notice letters and provided ample opportunity to submit treatment records and other evidence in support of his claim.  Therefore, the Board concludes that the duty to provide an appropriate VA examination has been satisfied. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

The Board also finds that there has been substantial compliance with its remand directives, for the reasons discussed above.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Analysis

The Veteran contends that he is entitled to service connection for a left hand fracture.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the first Shedden element, namely evidence of a current disability, VA x-ray studies performed in December 2004 and May 2012 revealed degenerative arthritis in the joints of all fingers of the left hand as well as the carpal bones, especially the radiocarpal joint (i.e. the wrist joint).  The December 2004 VA x-ray study also showed a healed fracture of the fourth metacarpal, which was not shown in the May 2012 x-ray study.  The examiner noted in the December 2004 VA x-ray study that no fractures were identified with regard to the carpal bones and radiocarpal joint.  Finally, the December 2004 VA examination report reflects that the Veteran had a fracture of the left index finger with a deformity residual at the distal interphalangeal joint, for which service connection was granted in the Board's June 2007 decision.  Thus, the fracture of the left index finger is not currently on appeal.  In sum, the Board finds that a current disability of the left hand, diagnosed as arthritis of the wrist, carpal joints, and joints of all fingers, as well as a healed fracture of the fourth metacarpal, has been established. 

Under the second Shedden element, there must be evidence of an in-service disease, injury, or event.  The Board finds that the credible evidence does not show that the Veteran fractured his left hand or wrist, or injured his left metacarpal (i.e. ring finger) in active service.  In this regard, the only mention of injuries to the hands in the service treatment records is found in the December 1947 separation examination report for his first period of service, which reflects that the Veteran sustained a "broken finger" in 1946 and a broken right hand in 1940.  The examination report does not identify which finger was broken and the service treatment records do not otherwise mention a broken finger.  It was based on this examination report, the Veteran's reported history of injuring his left index finger during service at the December 2004 VA examination, and the recent evidence of deformity of the left index finger that service connection was granted for this disability.  The notation of a broken right hand does not apply to this claim, which is for the left hand, and moreover occurred several years prior to active service according to the December 1947 examination report.  

Apart from the notation of a broken finger in the December 1947 separation examination, for which service connection has already been established, the service treatment records are negative for injury or pathology of the left wrist, hand, or fingers.  Specifically, the Veteran's August 1945 entrance examination, February 1946 reenlistment examination, December 1947 separation examination, October 1950 entrance examination for his second period of active service, and November 1950 separation examination all reflect that the Veteran's extremities, which would include the hands, did not show any significant abnormalities.  The Veteran also did not mention any problems with his left hand in an October 1950 report of medical history, and denied having any bone, joint, or other deformity.  In a section in this form asking the Veteran whether he had received medical treatment in the last five years, the Veteran stated that he had injured his head in a car accident, and that the previous July he had sustained a knife wound to his leg for which he received stitches.  He made no mention of any injuries to the left hand. 

Finally, a quarter inch scar on the index finger, and a scar in the right palm area, were recorded in a pictorial diagram of the body which accompanied the August 1945, February 1946, and December 1947 service examinations.  However, no other markings were recorded in these diagrams, and the markings with regard to the index finger and right palm do not pertain to injuries currently on appeal and clearly pre-existed the Veteran's periods of active service.

As such, the Board finds that the service treatment records do not document any injuries to the left hand during service apart from a broken finger, for which service connection has already been established (the Board had found in its June 2007 opinion, resolving doubt in the Veteran's favor, that the broken finger referred to the index finger). 

The Board has also considered the Veteran's statements asserting that he sustained injuries to the left hand in service.  In this regard, at the December 2004 VA examination, the Veteran stated that while he was serving at Camp Pendleton in 1950, he injured his left index finger during a baseball game.  He did not relate any other injury to the hand.  At the December 2005 Board hearing, the Veteran testified that he injured his left hand in a truck accident in 1945.  The Veteran's representative also discussed at the hearing a December 1945 letter from the Veteran to his family, a copy of which is in the claims file.  In the letter, the Veteran wrote that he had been in a truck accident a few weeks earlier in which he sustained a couple of cuts on his little finger.  He not mention any other injuries to the hands.  At the hearing, the Veteran stated that he did not know at the time he wrote the letter that he had fractured his left hand in that accident until a corpsman noted that his hand was swollen.  According to the Veteran, x-rays were taken at Bremerton Naval Base which revealed a broken hand.  The Board here notes that, as discussed above, VA attempted to obtain service treatment records associated with Bremerton Naval Base and the NPRC indicated that they could not be located.  Finally, at the May 2012 VA examination, the Veteran reported that he broke both of his hands in a truck accident in 1945. 

The Board acknowledges the Veteran's contention that he fractured his left hand in service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify simply conditions that such as a broken leg).  Accordingly, the Veteran's statements regarding his purported left hand injury are competent. 

Unfortunately, the Board does not find the Veteran's statements to be credible.  In this regard, when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran.  See Caluza, 7 Vet. App. at 511.  In this case, the Veteran's statements are inconsistent with each other and with the service treatment records.  Specifically, the Veteran only related injuring his left index finger in 1950 at the December 2004 VA examination, and then stated at the December 2005 Board hearing that he injured his entire left hand in a 1945 truck accident.  Then, at the May 2012 VA examination, the Veteran stated that he injured both hands in the truck accident.  Thus, his statements are markedly inconsistent with each other.  They are also inconsistent with the contemporaneous evidence of the time.  The December 1947 separation examination, which is dated after the Veteran's alleged 1945 truck accident, only reflects that the Veteran had a broken finger, and makes no mention of any injuries to the left hand.  Moreover, the Veteran's extremities in this examination, as well as in his October 1950 entrance examination for his second period of service and November 1950 separation examination, are all negative for abnormalities of the extremities, which would include the hands.  Also significant is the fact that the Veteran related in his December 1945 letter to his family that he only sustained a couple of cuts to his little finger.  The Board does not find it plausible or credible that the Veteran would not have noticed a fracture of his hand if one had been sustained (i.e. pain or swelling), especially given the fact that this letter was written several weeks after the accident and not immediately after it.  Moreover, the Board notes that contemporaneous evidence has more probative value than history as related by the Veteran in support of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Accordingly, as the Veteran's statements are inconsistent with each other and with the more probative service treatment records and his December 1945 letter to his family, the Board does not find his statements to be credible.  See Caluza, 7 Vet. App. at 511.

The Board notes that in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  In this case, the Board does not find that there is a mere absence of contemporaneous medical records or mere absence of mention of a left hand fracture in the service treatment records.  Rather, the service treatment records affirmatively show that only a history of a "broken finger" and a pre-service broken right hand were noted in the December 1947 separation examination, which indicates that the Veteran did not have a history of any other left hand injuries at the time and that five service examinations were negative for abnormalities of the extremities or any noted problems with regard to the hands.  Thus, the service treatment records are manifestly at odds with the Veteran's recent statements made in support of this claim. 

Accordingly, because the service treatment records are negative for a fracture to the left hand or for any noted abnormalities in numerous examination reports spanning both periods of service, and because the Board does not find the Veteran's allegations of fracturing his left hand to be credible, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran sustained a fracture of the left hand or wrist during active service.  As such, the second Shedden element has not been satisfied.  See Shedden, 381 F.3d at 1166-67.  

Because the Board finds that the Veteran did not sustain a left hand fracture during active service, the Board likewise finds that there is no relationship between the Veteran's current arthritis of the left hand and wrist, and healed fracture of the fourth metacarpal, and his period of service.  The earliest post-service evidence of pathology of the left hand is the December 2004 VA x-ray study, which showed arthritis of the joints of all fingers, arthritis of the left wrist joint, and arthritis of the carpal joints.  Given the fact that these findings are dated over forty years since the Veteran separated from his second period of active service in November 1950, and because there is no evidence of an in-service injury to the left hand, the Board finds that the preponderance of the competent and credible evidence weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Moreover, the December 2004 VA examiner found that the x-ray studies did not reveal evidence of a fracture of the left hand apart from the fourth metacarpal.  The examiner also found that the Veteran's service-connected fracture of the left index finger was not related to other pathology of the hand. 

The Board notes that the Veteran has not alleged, and the evidence of record does not otherwise show that he has had left hand symptoms ever since active service apart from his left index finger (which is already service-connected).  Moreover, because there is no credible evidence of an in-service injury to the left hand apart from the index finger, the Board finds that a mere allegation of a continuity of symptoms after service, without any other evidence of a relationship to service, would not support the present claim since the second Shedden element has not been met. 

As discussed above, the VA examiner stated in the May 2012 examination report that he was unable to render an opinion on this claim without resorting to speculation given the absence of evidence of a left hand fracture during active service.  Thus, the VA examiner's findings do not support a relationship to service. 

The Board acknowledges the Veteran's assertion that his current arthritis of the left wrist and hand, and healed fracture of the fourth metacarpal are related to service.  However, as there is no credible evidence of an in-service injury to the left hand or wrist apart from the already service-connected left index finger, and no other evidence supporting a relationship to service, the Board finds that the credible evidence of record, as discussed above, outweighs the Veteran's contention. 

As such, the Board finds that the third Shedden element is not met.  See Shedden, 381 F.3d at 1166-67.  Therefore, service connection on a direct basis is denied.  See 38 C.F.R. § 3.303. 

Because there is no competent or credible evidence showing that arthritis of the left hand, wrist, or fingers manifested within one year of separation, service connection also cannot be awarded on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left hand fracture must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for residuals of a fracture of the left hand is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


